Citation Nr: 0103067	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  99-22 165A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

VA payment of the cost of private hospitalization and 
associated care on September 20-21, 1997.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel






INTRODUCTION

The veteran had active service from November 1939 to February 
1946, and from March 1946 to March 1947.  He was a prisoner 
of war of the Japanese from May 1942 to September 1945.

Service connection is in effect for a lung disability 
described as moderately advanced pulmonary tuberculosis from 
March 28, 1947 to February 17, 1954, and during that time, 
rated as 100 percent disabling; and subsequently 
characterized for rating purposes as complete lung collapse 
from February 18, 1954, and rated as 60 percent disabling; as 
well as thoracoplasty with removal of 9 ribs, rated as 50 
percent disabling since February 18, 1954; and residuals of 
malnutrition, beriberi and dysentery, rated as noncompensable 
since March 28, 1947.  A total rating based on individual 
unemployability due to service-connected disabilities has 
been in effect since June 1971.

This appeal to the Board of Veterans' Appeals (the Board) is 
from action taken by the Department of Veterans Affairs (VA) 
North Texas Health Care System.  The VA Regional Office (RO) 
handling the case is Waco, Texas.


FINDINGS OF FACT

1.  The veteran is and has long been in receipt of a 100 
percent rating, and since 1971, characterized as a total 
rating based on individual unemployability due to service-
connected disabilities.

2.  The aggregate credible evidence establishes a reasonable 
probability that hospitalization and other care for the 
veteran's traumatic near amputation of a finger in September 
1997 was under emergency circumstances for which fully 
comparable and immediate adequate VA facilities and care were 
not demonstrated to have been reasonably and feasibly 
available, and to which the veteran's transfer could not have 
been reasonably expected.


CONCLUSION OF LAW

The criteria for VA payment of the cost of private 
hospitalization and associated care on September 20-21, 1997, 
have been met.  38 U.S.C.A. § 1728 (West 1991); 38 C.F.R. § 
17.120 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary considerations

Legislation providing for medical treatment benefits to 
veterans contemplates that Government facilities, which are 
especially maintained for that purpose at considerable 
expense, shall be used to the fullest extent possible. 38 
U.S.C.A. § 1703 (West 1991).  

There are, however, regulatory criteria that permit VA to 
assume financial responsibility for medical expenses incurred 
by veterans at private medical facilities under certain 
circumstances on a fee-basis.

It is noteworthy that the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court"), 
has held that the Secretary's authority to contract with 
private agencies or persons (i.e., hospitals) for such 
necessary services is broad under 38 U.S.C.A. § 513.  See 
Zimick v. West, 11 Vet. App. 45, 51 (1998).  

As identified by the Court, the standard used to assess 
whether the Secretary's discretion to authorize or not was 
used judiciously in any given case is whether it was 
"arbitrary, capricious, an abuse of discretion or not 
otherwise in accordance with law".  See Malone v. Gober, 10 
Vet. App. 539, 543 (1997).

The provisions of 38 U.S.C.A. § 1703, as also further 
implemented in 38 C.F.R. §§ 17.52, 17.53, 17.54, etc., 
provide for hospital care and medical services in non-VA 
facilities under certain circumstances.  Such care must be 
authorized in advance.  However, as will be discussed in 
detail below, the Board finds that a responsible and entirely 
equitable resolution, without any prejudice to the veteran, 
is entirely justifiable under 38 U.S.C.A. § 1728 without 
resort to these other potentially relevant provisions within 
the regulations and judicial directives. 


Criteria

From the outset, the Board would note that it has clear 
jurisdictional authority within laws and regulations on the 
issue at hand.  See, i.e., 38 U.S.C.A. § 7104(a); 38 C.F.R. 
§ 20.101, and other guidelines as cited in Zimick v. West, 
op. cit.; see also, Webb v. Brown, 7 Vet. App. 122 (1994)].  

The Court has held that although the decision to authorize 
such non-VA care or not is discretional within VA and the 
Secretary under cited provisions, the right of a veteran to 
appeal thereon is basic.  See Zimick at 48.

Veterans entitled to hospital care or medical services may be 
reimbursed (or payment made, under specific circumstances on 
their behalf to another facility, etc.), under certain 
circumstances for the reasonable value of such care or 
services for which such veterans have made payment from 
sources other than VA.  

The circumstances set forth under the law [38 U.S.C.A. § 1728 
(West 1991); 38 C.F.R. § 17.120 (2000)] are specific, and 
include the following:

(1)  Such care or services were rendered 
in a medical emergency of such nature 
that delay would have been hazardous to 
life or health;

(2)  Such care or services were rendered 
to a veteran in need thereof:

	(A) for an adjudicated service-
connected disability;

	(B) for a nonservice-connected 
disability associated with and held to be 
aggravating a service-connected 
disability;

	(C) for any disability of a veteran 
who has a total disability permanent in 
nature from a service-connected 
disability, or

	(D) for any illness, injury or 
dental condition in the case of a veteran 
who is 

(1) a participant in a 
vocational rehabilitation 
program; and 

(2) medically determined to have 
been in need of care or 
treatment to make possible such 
veteran's entrance into a course 
of training, or prevent 
interruption of a course of 
training, or hasten the return 
to a course of training which 
was interrupted because of such 
illness, etc.; and

(3)  VA or other federal 
facilities were not feasibly 
available, and an attempt to use 
them beforehand would not have 
been reasonable, sound, wise or 
practical.  

In the provisions of 38 C.F.R. § 17.53 relating to 
limitations on use of public and private hospitals at VA 
expense, various factors are cited as to what "feasibility" 
encompasses, i.e., "relative distance of travel involved", or 
that the "nature of the treatment required makes it necessary 
or economically advisable".  

The Court has also held that the law, with respect to 
reimbursement for unauthorized medical treatment requires 
that each criterion must be met to prevail in a claim for 
reimbursement.  See Hayes v. Brown, 6 Vet. App. 66 (1993), 
Parker v. Brown, 7 Vet. App. 116, 119 (1994).  

The Court has also described the various impacting factors 
which must be taken into account in a determination as to 
whether an attempt to use VA facilities would have been 
"reasonable, sound, wise or practical" as contemplated under 
the aforecited statute.  See Hennessey v. Brown, supra at 
147; Cotton v. Brown, 7 Vet. App. 325, 328 (1995).  

However, these and the other elements of medical emergency 
and feasible availability of VA facilities are cumulative 
criteria rather than independent bases for consideration of 
reimbursement.  See, e.g., Malone v. Gober, 10 Vet. App. 539, 
543 (1997); Cotton v. Brown, op. cit.; Argo v. Derwinski, 2 
Vet. App. 509, 510 (1992).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of contexts, whether it has to do 
with testimony or other lay or other evidence.  See, i.e., 
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  

Lay individuals may not render medical conclusions.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, a 
lay statement may be made which relays the visible symptoms 
of a disease or disability or the facts of observed 
situations or circumstances [See Caldwell v, Derwinski, 1 
Vet. App. 466, 469 (1991)]; after which a decision must be 
made as to the credibility thereof in the context of 
probative medical evidence [See Rowell v. Principi, 4 Vet. 
App. 9, 19 (1993)].  


In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.  Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992) (quoting Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991), reconsideration 
denied per curiam, 1 Vet. App. 406 (1991)).  

This assessment of credibility and weight to be given the 
evidence includes scrutiny of a medical professional's 
statements in association with such related factors as the 
basis for the opinions rendered, i.e., presence or absence of 
clinical records.  And while professional opinions must be 
considered, VA is not bound to accept any such opinion 
considering the merits of the claim.  See, i.e., Hayes v. 
Brown, 5 Vet. App. 60 (1993).  

For guidance with regard to specific individual 
qualifications of the witnessing health care professional, or 
when evidence is such that a determination may be made that 
the given opinion is biased for one or another reasons, 
and/or is clearly beyond expertise, inherently incredible or 
beyond competence of the witness, see Justus v. Principi, 3 
Vet. App. 510 (1992); King v. Brown, 5 Vet. App. 19 (1993); 
Layno v. Brown, 6 Vet. App. 465 (1994); Grottveit, op. cit.; 
Black v. Brown, 10 Vet. App. 279 (1997); Rucker v. Brown, 10 
Vet. App. 67 (1997); Goss v. Brown, 9 Vet. App. 109, 113-115 
(1996); YT v. Brown, 9 Vet. App. 195, 201 (1995).

The claimant's evidentiary assertions (with certain 
qualifications) are presumed true unless inherently 
incredible or when the fact asserted is beyond the competence 
of the person making the assertion.  King v. Brown, 5 Vet. 
App. 19, 21 (1993).

The Court has held that medical opinions which are 
speculative, general or inconclusive in nature or which are 
not factually supported will not sustain a claim.  See Obert 
v. Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 
Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 
521, 523 (1996). 

The Board is not bound to accept a veteran's uncorroborated 
account of experiences in the face of objective evidence 
which indicates that those experiences did not take place.  
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992) (quoting 
Wood v. Derwinski, 1 Vet. App. 190, 192 (1991), 
reconsideration denied per curiam, 1 Vet. App. 406 (1991)).  

The Board is not bound to accept medical opinions which are 
based on history supplied by the veteran where that history 
is unsupported by the medical evidence.  Black v. Brown, 5 
Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); 
Reonal, op. cit.; and Guimond v. Brown, 6 Vet. App. 69 
(1993).  

The Court has also held that any determination must be made 
upon a review of the entire evidentiary record including 
thorough and comprehensive examinations that are 
representative of the entire clinical picture.  Brown v. 
Brown, 5 Vet. App. 413 (1993).  

The Court has admonished VA not to substitute its judgment 
for that of a medical expert.  See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determinations of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107).  

Factual Background

The veteran's adjudicated service-connected disabilities have 
been delineated above.  He has been in receipt of a 100 
percent service-connected rating for years, most recently 
described as a total rating based on individual 
unemployability due to service-connected disabilities since 
1971.

In summary, with regard to the incident and required 
resultant care in question, the clinical records, in 
association with the veteran's numerous statements, reflect 
that he was alone, mid-afternoon, on a Saturday when he 
accidentally severed his right index finger while using a 
"skill" saw.  The injury was bleeding continuously and 
profusely.  The finger was nearly amputated by the injury 
itself.

Since the veteran was at home, alone, and the nature of the 
injury caused him to be unable to drive his automobile, he 
called 911, informed the operator of the nature of the 
injury, and also informed her that he was requesting 
transportation to the VA facility in Dallas, some 40 miles 
away.  [The VA outpatient clinic somewhat closer to his home 
in Ft. Worth was closed as it was a Saturday].  In response 
to his 911 call, an ambulance arrived and the attendants 
administered preliminary first aid to stop the flow of blood.  
The veteran reportedly again informed them that he needed to 
be transported to and would be cared for by the nearest open 
VA facility, namely Dallas.

The 911 medics contacted the nearest hospital, Harris 
Hospital, detailed the nature of the injury, at which point 
Harris Hospital dispatched a "Care Flight" helicopter to pick 
the veteran up.  When the helicopter arrived, the veteran 
alleges that he again stated that he needed to be taken to 
the VA facility.

Instead, the emergency helicopter crew conferred with medical 
authorities at the hospital, and then informed the veteran 
that it was taking him to Parkland Hospital, which was, in 
the opinion of the medical experts on the scene and at the 
hospital (and to whom the injury had been described), the 
only facility capable of handling his wound. 

The veteran alleges that thus, contrary to his expressed 
wishes, he was taken to Parkland where he was told by the 
emergency room physicians that there was probably no way to 
save the finger which had been nearly completely severed by 
the injury.  In any event, he argues that he virtually had no 
say in the matter once he was in the hands of the trained 
medical emergency helicopter crew.  

Parkland Hospital clinical records confirm, in essence, the 
above story.  They further show that he was stabilized and 
given medications.  There was some delay in taking him to 
surgery when another emergency was admitted.  Thereafter, the 
veteran was then taken to surgery.  An exploratory attempt 
was made at "replantation" of the finger without success, so 
completion of the amputation was surgically undertaken.  He 
was taken to the recovery room with no untoward findings.

Analysis

The Board initially notes that the duty to assist has been 
satisfied in this instance.  The RO has made reasonable 
efforts to obtain evidence necessary to substantiate the 
veteran's claim, including any relevant records adequately 
identified by the veteran as well as authorized by him to be 
obtained.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C.A. § 5103A); see also McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. 
App. 341, 344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997).

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the Statement of the Case was 
issued to the veteran.

Congress recently passed the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
modifying the adjudication of all pending claims.  

As set out above, the new law revises the former 38 U.S.C.A. 
§ 5107(a) to eliminate the requirement that a claimant come 
forward first with evidence to well ground a claim before the 
Secretary is obligated to assist the claimant in developing 
the facts pertinent to the claim.  It also specifically 
enumerates the requirements of the duty to assist.

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claim pursuant to this 
new legislation without it first being considered by the RO.  
As set forth above, VA has already met all obligations to the 
veteran under this new legislation.  Moreover, the veteran 
and his representative have been afforded the opportunity to 
submit evidence and argument on the merits of the claim on 
appeal, and have done so.  In view of the foregoing, the 
Board finds that the veteran will not be prejudiced by its 
actions and that a remand for adjudication by the originating 
agency would only serve to further delay resolution of the 
veteran's claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993).  In any event, the Board's present adjudication of 
the claimant's appeal is favorable.

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.

Given the summary assessment of record from the pertinent VA 
facility, it is noted that sound medical bases for stated 
opinions by VA are not annotated to any documentation or 
factual data.  Neither is there medical annotation as to 
supportive documentation in the VA assessment of the 
veteran's status.  On the other hand, there is nothing to 
indicate that these would be forthcoming nor that they would 
be helpful in any event.  

Given the circumstances and current data of record, the Board 
is satisfied that sufficient and adequate evidence is in the 
file for an equitable disposition of the case, and 
accordingly, VA has met its duty to assist.  Godwin v. 
Derwinski, 1 Vet. App. 419 (1991); White v. Derwinski, 1 Vet. 
App. 519 (1991).


With regard to unauthorized medical expense cases, the Board 
would note from the start that the Court had directly 
addressed reimbursement cases from the standpoint that while 
all facets of the criteria must be met, that nonetheless, the 
criteria are cumulative in nature.  See Malone v. Gober, Argo 
v. Derwinski, and Cotton v. Brown cases, op. cit.

Moreover, the Board is also both cognizant and mindful of the 
fact that the Court has clearly held in Malone that the Board 
has both an affirmative mandate and concomitant authority to 
reach some sort of an equitable accommodation in situations 
such as this.   

Furthermore, from the outset, and after reviewing the 
aggregate subjective and objective evidence of record, 
including assessments by various health-care professionals, 
the Board finds no fundamental basis whatsoever for impugning 
the credibility as to the basic facts and descriptions of 
circumstances and opinions provided in specific detail within 
statements submitted in writing by the veteran; in fact, they 
are entirely in concert with the clinical findings reported 
in the treatment records obtained from Parkland Hospital.    

This determination of credibility is entirely within the 
mandates assigned the Board under law and as interpreted by 
the Court in Culver, among numerous other cases.  The essence 
relied upon therein will be summarized below as necessary for 
an understanding of the relevant circumstances in the case.

The pivotal issue at hand is not related to credibility or 
the lack thereof found within an array of documentations, [a 
determination which has already been made as shown above] but 
rather the pursuit of an equitable and eminently fair 
interpretation of what these credible documents mean in the 
context of adequate and appropriate care for the veteran's 
serious traumatic injury involving virtual amputation of a 
finger associated with significant loss of blood.  [It is 
noted that this incident also took place in the case of a 
relatively elderly veteran with a history of other major and 
significant health problems].

First, there is no question but that the veteran is totally 
disabled.  And by any definition, whether objective or 
subjective in nature, the Board finds that the veteran's care 
in September 1997 at Parkland Hospital (and otherwise during 
that day following the saw trauma to his finger) must be 
considered clearly within the contextual definition of an 
"emergency".  Regardless, the Board is not persuaded that the 
emergency situation prompting admission somehow disappeared 
or decreased, etc.; and/or that there was any justifiable 
basis for moving the veteran out of Parkland elsewhere on 
either of those two days in September 1997 on any viable 
theory of responsible patient care.  

This issue at hand relates to whether VA facilities were 
feasibly available.  The "feasibility" issue is one which is 
entirely debatable and any conclusion in association 
therewith must rest in great part on interpretation and 
analyses.  In any event, in this or any other case, the 
concept and reality of comparative feasibility is not a 
given, but depends upon reasonable, responsible perceptions 
by all concerned.  

By regulation and judicial mandate, any conclusion as to what 
is and is not "feasible" must be entirely consistent with the 
Court's admonitions to look for and find an equitable, 
infinitely responsible, accommodation for the seriously ill 
and badly disabled veteran's problems and is in concert with 
both the spirit and letter of the pertinent regulations 
relating thereto.  

Moreover, the Court has repeatedly admonished that VA is not 
permitted to unilaterally assume medical judgments which fly 
in the face of reasoned, supported medical assessments such 
as are of record in this case as presented by both VA and 
private treating physicians who are familiar with the 
veteran's circumstances and his record, let alone his care, 
particularly when these are placed in juxtaposition with a 
reviewing authority whose familiarity with any of these 
factors is not substantiated, and whose summary opinion is 
not otherwise documented in any appropriate, credible, or 
reasonable fashion. 


In this case, the nearby Ft. Worth outpatient clinic was 
closed on the day in question.  The nearest VA facility was 
in Dallas, some 40 miles away, and to which the veteran was 
unable to drive himself due to his immediate injury 
situation.  He did the best he could under the circumstances 
and called 911 which dispatched an ambulance.  Even the 
ambulance could not handle his situation, so they in turn 
called a private hospital which enlisted the help of a rescue 
helicopter.  And it was the trained crew thereon that made 
the final decisions as to where he went.

The ambulance crew had called a private hospital which in 
turn called the emergency helicopter, and all were staffed 
with medical professionals.  These medical professionals 
concluded [as opposed to some sort of whim on the part of the 
veteran] that the only place wherein the veteran could get 
the emergency trauma care he needed was Parkland, and he was 
accordingly sent there.  VA or the Board is clearly not 
permitted to refute on its own motion such a weighed 
determination made with the benefit of the expertise 
befitting such experts.  As it was, even skilled experts at 
Parkland were unable to save the finger and the surgery 
undertaken there was to complete the amputation.

Thus, all criteria having been suitably met under regulatory 
and judicial guidelines, the Board finds that VA is obligated 
to provide payment for medical expenses incurred in 
connection with the veteran's unauthorized private medical 
care in September 1997 pursuant to the provisions of 38 
U.S.C.A. § 1728.


ORDER

VA payment of the cost of private hospitalization and 
associated care on September 20-21, 1997 is granted, subject 
to the regulations pertaining to the payment of monetary 
awards.

		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

